                                  1
                                      A PROFESSIONAL CORPORATION
                                  2   Stephen E. Horan, SBN 125241
                                      Stephanie P. Foote SBN 311548
                                  3   350 University Avenue, Suite 200
                                      Sacramento, California 95825
                                  4   TEL: 916.929.1481 • FAX: 916.927.3706

                                  5
                                      Attorneys for Defendant, CITY OF LINCOLN
                                  6
                                  7
                                                                       UNITED STATES DISTRICT COURT
                                  8                                   EASTERN DISTRICT OF CALIFORNIA
                                  9
                                 10   BYRON CHAPMAN,                                      CASE NO.      2:17-cv-00123-MCE-EFB

                                 11                     Plaintiff,                        Related Cases: 2:17-cv-001234-MCE-EFB
                                                                                                         2:18-cv-01059-MCE-EFB
                                 12
                                      v.
350 University Ave., Suite 200




                                 13                                                       JOINT STIPULATION FOR
   Sacramento, CA 95825




                                      CITY OF LINCOLN,                                    DISMISSAL; ORDER
     FAX: 916.927.3706
     TEL: 916.929.1481
     PORTER | SCOTT




                                 14
                                                        Defendant.
                                 15
                                                                                          Complaint Filed: 01/19/2017
                                 16
                                                                                      /
                                 17
                                 18           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff BYRON
                                 19   CHAPMAN and Defendant CITY OF LINCOLN through the undersigned, that this action be
                                 20   dismissed, with prejudice, with each side to bear their own attorney’s fees and costs, pursuant to
                                 21   Rule 41(a)(1) of the Federal Rules of Civil Procedure.
                                 22   ///
                                 23   ///
                                 24   ///
                                 25   ///
                                 26   ///
                                 27   ///
                                 28   ///


                                      {01921518.DOCX}                                    1
                                                                     JOINT STIPULATION FOR DISMISSAL; ORDER
                                  1   Dated: November 28, 2018                   THE FRANKOVICH GROUP
                                  2
                                  3                                              By /s/ Thomas E. Frankovich (approved 11/26/18)

                                  4                                                     Thomas E. Frankovich
                                                                                        Attorney for Plaintiff BYRON
                                  5
                                                                                        CHAPMAN
                                  6
                                  7   Dated: November 28, 2018                   PORTER SCOTT
                                  8                                              A PROFESSIONAL CORPORATION

                                  9
                                                                                 By /s/ Stephen E. Horan
                                 10                                                     Stephen E. Horan
                                                                                        Stephanie P. Foote
                                 11
                                                                                        Attorneys for Defendant CITY OF
                                 12                                                     LINCOLN
350 University Ave., Suite 200




                                 13
   Sacramento, CA 95825

     FAX: 916.927.3706
     TEL: 916.929.1481
     PORTER | SCOTT




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28



                                      {01921518.DOCX}                          2
                                                           JOINT STIPULATION FOR DISMISSAL; ORDER
                                  1                                                 ORDER

                                  2           Pursuant to the stipulation between the parties and Rule 41(a)(1) of the Federal Rules of
                                  3   Civil Procedure, this action is ordered DISMISSED with prejudice, each party to bear their own
                                  4   attorneys’ fees and costs. The Clerk of the Court is directed to close this case.
                                  5
                                              IT IS SO ORDERED.
                                  6
                                      Dated: November 28, 2018
                                  7
                                  8
                                  9
                                 10
                                 11
                                 12
350 University Ave., Suite 200




                                 13
   Sacramento, CA 95825

     FAX: 916.927.3706
     TEL: 916.929.1481
     PORTER | SCOTT




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28



                                      {01921518.DOCX}                              3
                                                               JOINT STIPULATION FOR DISMISSAL; ORDER
